439 F.2d 763
L. B. BAILEY, Plaintiff-Appellant,v.HARDWARE MUTUAL CASUALTY COMPANY, Defendant-Appellee.
No. 29182.
United States Court of Appeals, Fifth Circuit.
March 5, 1971.

Mitchel M. Evans, DeRidder, La., for plaintiff-appellant.
J. J. Davidson, V. Farley Sonnier, Davidson, Meaux, Onebane & Donohoe, Lafayette, La., for defendant-appellee.
Appeal from United States District Court, Western District of Louisiana; Edwin F. Hunter, Jr., District Judge.
Before COLEMAN, INGRAHAM, and WILKEY,1 Circuit Judges.
PER CURIAM:


1
The District Court found as a fact and held as a matter of law that Hardware Mutual Casualty Company was not liable to the plaintiff-appellant for failing to settle a personal injury claim within the limits of an automobile liability insurance policy.  The decision is reported, 322 F. Supp. 387 (W.D., La., 1971).


2
The various maneuvers of counsel in an effort to settle the original damage claim are at the core of the controversy.  We have heard oral argument.  We have subjected the record and briefs to unusually critical analysis.  We are of the opinion that the District Court reached the correct result.  We therefore affirm without protracted opinion, see Local Rule 21, Fifth Circuit.


3
Affirmed.



1
 Judge of the United States Court of Appeals for the District of Columbia, sitting by designation